PER CURIAM: *
LaCinda Sarika Darien, federal prisoner # 71590-279, appeals the denial of her 28 U.S.C. § 2241 petition wherein she sought release from the 18-month sentence she is serving following her conviction in the Northern District of Georgia of failure to surrender. She argues that, because the Bureau of Prisons staff members at Federal Medical Center Carswell have been deliberately indifferent to her serious medical needs in violation of her constitutional rights, she should be granted compassionate release so that she may obtain necessary medical care. Darien need not obtain a certifícate of appealability in this case. See Padilla v. United States, 416 F.3d 424, 425 (5th Cir.2005) (per curiam).
Darien’s impassioned plea for release does not address the reasons behind the district court’s dismissal of her § 2241 petition. Although pro se briefs are afforded liberal construction, see Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), even pro se litigants must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993). By failing to identify error in the district court’s basis for dismissing her § 2241 petition, Darien has abandoned any appellate challenge she might have raised regarding the decision. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.1999); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987). Because Darien’s appeal presents no legal points arguable on their merits, the appeal is DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir.1983) (per curiam); 5TH CIR. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.